Name: Council Regulation (EEC) No 1493/76 of 24 June 1976 suspending the application of the condition to which imports of certain citrus fruit originating in Morocco or Tunisia are subject under the Association Agreements between the Community and each of those countries
 Type: Regulation
 Subject Matter: Africa;  trade;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31976R1493Council Regulation (EEC) No 1493/76 of 24 June 1976 suspending the application of the condition to which imports of certain citrus fruit originating in Morocco or Tunisia are subject under the Association Agreements between the Community and each of those countries Official Journal L 167 , 26/06/1976 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 7 P. 0140 Greek special edition: Chapter 03 Volume 15 P. 0167 Swedish special edition: Chapter 3 Volume 7 P. 0140 Spanish special edition: Chapter 03 Volume 10 P. 0150 Portuguese special edition Chapter 03 Volume 10 P. 0150 COUNCIL REGULATION (EEC) No 1493/76 of 24 June 1976 suspending the application of the condition to which imports of certain citrus fruit originating in Morocco or Tunisia are subject under the Association Agreements between the Community and each of those countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Regulation (EEC) No 2108/75 (2), as amended by Regulation (EEC) No 3416/75 (3), extended the arrangements applied by the Community to trade with Morocco within the framework of the Association with that country ; whereas Regulation (EEC) No 2107/75 (4), as amended by Regulation (EEC) No 3415/75 (5), extended the arrangements applied by the Community to trade with Tunisia within the framework of the Association with that country; Whereas Article 4 (2) and (3) of Annex 1 to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco (6), and Article 4 (2) and (3) of Annex 1 to the Agreement establishing an Association between the European Economic Community and the Republic of Tunisia (7), provide, inter alia, for the application to imports into the Community of certain fresh citrus fruit falling within subheadings 08.02 A I and ex B of the Common Customs Tariff, originating in those countries, of arrangements comprising a tariff reduction subject, during the period of application of reference prices, to the observance of a specific price on the Community market; Whereas Council Regulation (EEC) No 1467/69 of 23 July 1969 on imports of citrus fruits originating in Morocco (8), as amended by Regulation (EEC) No 2365/70 (9) and Council Regulation (EEC) No 1472/69 of 23 July 1969 on imports of citrus fruit originating in Tunisia (10), as amended by Regulation (EEC) No 2366/70 (11), laid down detailed rules for the application of those provisions; Whereas the application of the condition governing the tariff reduction for imports of certain fresh citrus fruit falling within subheadings 08.02 A I and ex B of the Common Customs Tariff originating in Morocco and Tunisia should be suspended; Whereas, as a result, the application of Regulations (EEC) No 1467/69 and (EEC) No 1472/69 should also be suspended, HAS ADOPTED THIS REGULATION: Article 1 For the following products: >PIC FILE= "T0010124"> originating in Morocco and Tunisia, the application of the following provisions, extended by Regulations (EEC) No 3416/75 and (EEC) No 3415/75 respectively, shall be suspended: - Article 4 (2) and (3) of Annex 1 to the Agreement establishing an Association between the European Economic Community and the Kingdom of Morocco; (1)Opinion delivered on 18.6.1976 and not yet published in the Official Journal. (2)OJ No L 215, 13.8.1975, p. 2. (3)OJ No L 337, 31.12.1975, p. 4. (4)OJ No L 215, 13.8.1975, p. 1. (5)OJ No L 337, 31.12.1975, p. 3. (6)OJ No L 197, 8.8.1969, p. 1. (7)OJ No L 198, 8.8.1969, p. 1. (8)OJ No L 197, 8.8.1969, p. 95. (9)OJ No L 257, 26.11.1970, p. 1. (10)OJ No L 198, 8.8.1969, p. 95. (11)OJ No L 257, 26.11.1970, p. 2. - Article 4 (2) and (3) of Annex 1 to the Agreement establishing an Association between the European Economic Community and the Republic of Tunisia. Article 2 For the products listed in Article 1 originating in Morocco and Tunisia, the application of Regulations (EEC) No 1467/69 and (EEC) No 1472/69 shall be suspended. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1976. For the Council The President G. THORN